DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
The Amendments filed on 09/15/2022 have been entered. Claims 2-20, 22-24 have been previously cancelled. No new claims have been added. Claims 1, 21, 25-26 are currently pending in the Application. The Applicant’s amendments are in response to the Non-Final Office Action mailed on 06/17/2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 21, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Puri et al. (US PGPub 2017/0013279 A1) in view of Wu et al. (US PGPub 2017/0236257 A1).

Regarding claim 1 (Currently Amended), Puri et al. teach a method of decoding an image (Figs. 2, 3b, 7, 9, 19, 25, 33, 34 (ref. numeral 200) show various subsystem of a decoding method), the method comprising: 
obtaining global motion information ([0216], L14-23; It teaches the global motion estimator 815 obtains the global motion parameters to create morphed or warped reference picture); 
generating, on the basis of the global motion information, a warping region ([0285], L1-6; It teaches generating warped region-layer based on dominant motion compensation parameters, which is the global motion parameters. In [0298], L13-23 in view of Fig. 27, it also shows how the warped regions within the reference frame are determined based on the global motion parameters. See also Fig. 11 with corresponding description in [0237]-[0240], as to how the global motion information contributes to the generation of warped regions in a frame); and 
generating a corrected warping region by correcting a pixel of the warping region using neighboring pixels of the warping region ([0250], Figs. 14-16; It teaches how the correction of the morphed or warped frame region 1402 is done by padding the region outside of the warped region but inside of the padded rectangle 1500, by copying pixels from different edges. See [0285], L17-34 for the description of the process of generating and padding a warped reference frame. See [0288], L25-31 for the usage of neighboring pixels of the BG for filling holes (correcting) in the FG. Also see [0302], L8-16, where it teaches how the global motion compensation generator 1904 corrects the warped reference frame regions by averaging the pixels in the overlapped region and filling any holes in the warped region by averaging the neighboring pixel information. See also [0299] in view of Fig. 26),
wherein a value of the pixel of the warping region is corrected by using the global motion information ([0216], L14-24; [0234]; It teaches the correction process is based on the GMC (Global Motion Compensation). See [0281], L1-9, where it teaches how the correction is done by the global motion information. Also see [0249]-[0250] in view of Figs. 14-15, where it shows the warping of the original frame 1400 in to a warped frame 1402 by using the global motion compensation (GMC). It also describes that a GMC morphed frame 1500 is created from the GMC morphed frame 1402 which encompasses the original morphed frame 1402, wherein pixels from the top and bottom edge of the original morphed frame 1402 are copied and incorporated into the GMC morphed frame 1500).
Although, Puri et al. teach filling the pixel holes in the warped reference picture by averaging the pixels from the edge as described in [0302], which is analogous to pixel correction, but it does not explicitly teach pixel of the warping region is corrected by using the global motion information.
However, Wu et al. teach a system in the same field of endeavor (Fig. 6), where it teaches correcting the pixels in the warped region using global motion information (Wu et al.; [0038]-[0039]; It teaches that the warping module may apply global motion transform with backward mapping that transforms the warped frame to its original frame as shown in the transform equation, where (x, y) represents the original frame pixel and (x′, y′) represents the warped frame pixel and G represents the global motion transform information).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Puri et al’s invention of content adaptive dominant motion compensated prediction to include Wu et al's usage of pixel correction of the warping region using global motion information, because it corrects the skew, wobble, and shakiness in the initial version of the captured image frame (Wu et al.; [0038]).

Regarding claim 21 (Previously Presented), Puri et al. and Wu et al. teach the method of claim 1, wherein the global information includes affine transform information (Puri et al.; [0046], L15-22; It teaches the global motion includes affine transform, where the affine transform process is described in [0253]).  

Regarding claim 25 (Currently Amended), Puri et al. teach a method of encoding an image (Figs. 1, 3a, 6, 8, 18, 24, 32, 34 (ref. numeral 100) show various subsystem of an encoding method), the method comprising: 
determining global motion information ([0216], L14-23; It teaches the global motion estimator 815 obtains the global motion parameters to create morphed or warped reference picture); 
generating, on the basis of the global motion information, a warping region ([0285], L1-6; It teaches generating warped region-layer based on dominant motion compensation parameters, which is the global motion parameters. In [0298], L13-23 in view of Fig. 27, it also shows how the warped regions within the reference frame are determined based on the global motion parameters. See also Fig. 11 with corresponding description in [0237]-[0240], as to how the global motion information contributes to the generation of warped regions in a frame); and 
generating a corrected warping region by correcting a pixel of the warping region using neighboring pixels of the warping region ([0250], Figs. 14-16; It teaches how the correction of the morphed or warped frame region 1402 is done by padding the region outside of the warped region but inside of the padded rectangle 1500, by copying pixels from different edges. See [0285], L17-34 for the description of the process of generating and padding a warped reference frame. See [0288], L25-31 for the usage of neighboring pixels of the BG for filling holes (correcting) in the FG. Also see [0302], L8-16, where it teaches how the global motion compensation generator 1904 corrects the warped reference frame regions by averaging the pixels in the overlapped region and filling any holes in the warped region by averaging the neighboring pixel information. See also [0299] in view of Fig. 26), 
wherein a value of the pixel of the warping region is corrected by using the global motion information ([0216], L14-24; [0234]; It teaches the correction process is based on the GMC (Global Motion Compensation). See [0281], L1-9, where it teaches how the correction is done by the global motion information. Also see [0249]-[0250] in view of Figs. 14-15, where it shows the warping of the original frame 1400 in to a warped frame 1402 by using the global motion compensation (GMC). It also describes that a GMC morphed frame 1500 is created from the GMC morphed frame 1402 which encompasses the original morphed frame 1402, wherein pixels from the top and bottom edge of the original morphed frame 1402 are copied and incorporated into the GMC morphed frame 1500).
Although, Puri et al. teach filling the pixel holes in the warped reference picture by averaging the pixels from the edge as described in [0302], which is analogous to pixel correction, but it does not explicitly teach pixel of the warping region is corrected by using the global motion information.
However, Wu et al. teach a system in the same field of endeavor (Fig. 6), where it teaches correcting the pixels in the warped region using global motion information (Wu et al.; [0038]-[0039]; It teaches that the warping module may apply global motion transform with backward mapping that transforms the warped frame to its original frame as shown in the transform equation, where (x, y) represents the original frame pixel and (x′, y′) represents the warped frame pixel and G represents the global motion transform information).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Puri et al’s invention of content adaptive dominant motion compensated prediction to include Wu et al's usage of pixel correction of the warping region using global motion information, because it corrects the skew, wobble, and shakiness in the initial version of the captured image frame (Wu et al.; [0038]).

Regarding claim 26 (Currently Amended), Puri et al. teach A non-transitory computer readable recording medium storing a bitstream generated by a method of encoding an image ([0427]), the method comprising: 
determining global motion information ([0216], L14-23; It teaches the global motion estimator 815 obtains the global motion parameters to create morphed or warped reference picture); 
generating, on the basis of the global motion information, a warping region ([0285], L1-6; It teaches generating warped region-layer based on dominant motion compensation parameters, which is the global motion parameters. In [0298], L13-23 in view of Fig. 27, it also shows how the warped regions within the reference frame are determined based on the global motion parameters. See also Fig. 11 with corresponding description in [0237]-[0240], as to how the global motion information contributes to the generation of warped regions in a frame); and 
generating a corrected warping region by correcting a pixel of the warping region using neighboring pixels of the warping region ([0250], Figs. 14-16; It teaches how the correction of the morphed or warped frame region 1402 is done by padding the region outside of the warped region but inside of the padded rectangle 1500, by copying pixels from different edges. See [0285], L17-34 for the description of the process of generating and padding a warped reference frame. See [0288], L25-31 for the usage of neighboring pixels of the BG for filling holes (correcting) in the FG. Also see [0302], L8-16, where it teaches how the global motion compensation generator 1904 corrects the warped reference frame regions by averaging the pixels in the overlapped region and filling any holes in the warped region by averaging the neighboring pixel information. See also [0299] in view of Fig. 26), 
wherein a value of the pixel of the warping region is corrected by using the global motion information ([0216], L14-24; [0234]; It teaches the correction process is based on the GMC (Global Motion Compensation). See [0281], L1-9, where it teaches how the correction is done by the global motion information. Also see [0249]-[0250] in view of Figs. 14-15, where it shows the warping of the original frame 1400 in to a warped frame 1402 by using the global motion compensation (GMC). It also describes that a GMC morphed frame 1500 is created from the GMC morphed frame 1402 which encompasses the original morphed frame 1402, wherein pixels from the top and bottom edge of the original morphed frame 1402 are copied and incorporated into the GMC morphed frame 1500).
Although, Puri et al. teach filling the pixel holes in the warped reference picture by averaging the pixels from the edge as described in [0302], which is analogous to pixel correction, but it does not explicitly teach pixel of the warping region is corrected by using the global motion information.
However, Wu et al. teach a system in the same field of endeavor (Fig. 6), where it teaches correcting the pixels in the warped region using global motion information (Wu et al.; [0038]-[0039]; It teaches that the warping module may apply global motion transform with backward mapping that transforms the warped frame to its original frame as shown in the transform equation, where (x, y) represents the original frame pixel and (x′, y′) represents the warped frame pixel and G represents the global motion transform information).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Puri et al’s invention of content adaptive dominant motion compensated prediction to include Wu et al's usage of pixel correction of the warping region using global motion information, because it corrects the skew, wobble, and shakiness in the initial version of the captured image frame (Wu et al.; [0038]).

Response to Arguments
Applicant’s arguments dated 09/15/2022 with respect to claim(s) 1, 25-26 have been considered but they are not persuasive.
The Applicant in P5-8 of the remark section argues that neither Puri et al. nor Wu et al. teach the limitation “wherein a value of the pixel of the warping region is corrected by using the global motion information” by first citing the paragraphs [0216], [0234], [0281] of Puri et al. and then citing [0038], [0039] of Wu et al. The Examiner respectfully disagrees with the Applicant and would like to show how, at the least, Wu et al. teach the claim limitation. Before elaborating on the teachings of Wu et al., the Examiner would like to discuss what is meant by “a value of the pixel”, because the Applicant repeatedly argues that both the reference arts teach correcting the motion vector, not correcting the value of the pixel by using global motion information. The Examiner would like to cite from the Applicant’s own disclosure in paragraph [0099] and [0248]. In paragraph [0099], it states “The motion vector may have a motion vector value on a per-½ or -¼ pixel basis on the basis of the interpolated pixel” and in [0248] it states “In each unit, a region having a similar pixel value in a picture of another time zone is found considering motion of the object”, which clearly show that the value of the pixel is nothing but the motion data associated with the pixel. Wu et al. in [0038] and [0039] clearly teach that the warping module may apply global motion transform with backward mapping that transforms the warped frame to its original frame as shown in the transform equation, where (x, y) represents the original frame pixel and (x′, y′) represents the warped frame pixel and G represents the global motion transform information. Therefore, the global motion transformation function G operates on the pixel value matrix             
                
                    
                        
                            
                                
                                    
                                        
                                        x
                                    
                                
                            
                            
                                
                                    
                                        
                                        y
                                    
                                
                            
                            
                                
                                    
                                        
                                        1
                                    
                                
                            
                        
                    
                
            
        , which is nothing but the motion data, to generate the corrected pixel value matrix             
                
                    
                        
                            
                                
                                    
                                        
                                        x
                                        '
                                    
                                
                            
                            
                                
                                    
                                        
                                        y
                                        '
                                    
                                
                            
                            
                                
                                    
                                        
                                        1
                                    
                                
                            
                        
                    
                
            
        , which is again nothing but the motion data. Therefore, the Examiner believes that amended claim limitation is taught by the combination of Puri et al. and Wu et al. and therefore maintains the previously set-forth rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “GLOBAL MOTION ESTIMATION FOR SPRITE GENERATION” - Chen et al., EP 1287702 B1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 9AM-6PM, Alternate FRIDAYS, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485